DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-14, 16-17, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (20150320395) in view of Ye et al. (KR 20150042140), hereinafter Ye. Examiner notes the cited passages of Ye below refer to the google patents translated version submitted herein
Regarding claim 1, 
Sato discloses a method for estimating a blood flow signal from ultrasound data acquired using an ultrasound imaging system (at least fig. 1 (1 and 10) and corresponding disclosure), 
Steps of the method comprising:

Forming a correlation matrix of the ultrasound data ([0084]- [0085] and expression 1 (Rxx))
And estimating blood flow signal data from the ultrasound data by clutter filtering tissue signals using the correlation matrix data ([0181] which discloses analyzing the principal components of the correlation matrix and extracting the blood flow signals using the signals approximated principal components) 
Sato fails to explicitly teach forming randomized data by randomizing the ultrasound data, wherein the randomized data comprises a plurality of randomized data sets and forming randomized data includes spatially downsampling the ultrasound data using a number of different downsampling patterns to generate a plurality of downsampled data sets and forming the plurality of randomized data sets by multiplying each spatially downsampled data set by a random matrix.
Ye, in a similar field of endeavor involving ultrasound imaging, teaches providing ultrasound data acquired from a subject with an ultrasound imaging system (which discloses a response signal received from the probe),
Forming randomized data by randomizing the ultrasound data, 
wherein the randomized data comprises a plurality of randomized data sets and forming randomized data includes spatially downsampling the ultrasound data (pg. 3 which discloses downsampling the response signal) using a number of different downsampling patterns (pg. 3 which discloses downsampling the response signal received from the probe in a depth direction and pg. 6 which discloses randomly applying a down-sampling pattern in the depth direction. Examiner further notes data received is set according to random downsampling patterns as seen in fig. 5 thus the downsampling of the ultrasound data would necessarily use these different downsampling patterns) to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sato to include forming randomized data as taught by Ye in order to reduce the data rate and acquire ultrasound images at a high speed (pg. 10). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious. 
Examiner notes in the modified system the correlation matrix used to estimate the blood flow signals would use the randomized data provided by Ye. 

	Regarding claim 12,
	Sato, as modified, teaches the elements of claim 1 as previously stated. Ye further teaches wherein each of the number of different downsampling patterns represents a random downsampling pattern (pg. 6 which discloses setting the receive set according to a random downsampling pattern and the downsampling pattern in the depth direction may be randomly applied). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sato to include the number of different downsampling patterns as taught by Ye in order to reduce the data rate and acquire ultrasound images at a high speed (pg. 10). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious. 


	Regarding claim 13, 
Sato, as modified, teaches the elements of claim 1 as previously stated. Ye further teaches wherein at least some of the different downsampling patterns share sampling points that spatially overlap (at least fig. 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sato to include shared sampling points as taught by Ye in order to reduce the data rate and acquire ultrasound images at a high speed (pg. 10). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious. 


Regarding claim 14,
	Sato, as modified, teaches the elements of claim 1 as previously stated. Ye further teaches wherein the different down sampling patterns include sampling points that sample mutually exclusive spatial locations (at least fig.  5. Examiner notes the different downsampling patterns are the sampling patterns set to the receive channel).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sato to include sampling points that sample mutually exclusive spatial locations as taught by Ye in order to reduce the data rate and acquire ultrasound images at a high speed (pg. 10). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious. 


Regarding claim 16,
Sato, as modified, teaches the elements of claim 1 as previously stated. Sato further teaches wherein estimating blood flow signal data from the ultrasound data includes calculating a Q-matrix whose columns form an orthonormal basis for a column space of the ultrasound data using the randomized data (page 17 expression 14 matrix “V” appears to be orthonormal and [0088] which discloses V is calculated based off of eigenvalues of the correlation matrix. Examiner notes in the modified system the correlation matrix would use the randomized data and thus the Q-matrix calculation necessarily uses the randomized data);
and filtering the tissue signals from the ultrasound data using the randomized data ([0182] and expression 14 which disclose using the correlation matrix. Examiner notes uses the randomized data) to extract blood flow signals by subtracting out the tissue or clutter signals from the original data).

Regarding claim 17,
The combination of Sato, as modified, teaches the elements of claim 16 as previously stated. Sato further teaches wherein filtering the tissue signals from the ultrasound data using the Q-matrix includes: 
multiplying the ultrasound data (page 17 expression 14 (x)) by a complex conjugate of the Q-matrix to form a second matrix (page 17 expression 14 (VH)),
multiplying the second matrix (page 17 expression 14 (x*VH) by the Q-matrix (page 17 expression 14 (V)) to estimate tissue signal data (page 17 expression 14 (V*VH*x)) ; 
and subtracting the tissue signal data (V*VH*x) from the ultrasound signal data (x) to estimate the blood flow signal data (page 17 expression 14). 


	Regarding claim 20,
	Sato, as modified, teaches the elements of claim 1 as previously stated. Ye further teaches wherein each of the plurality of spatially downsampled data sets is formed by spatially downsampling the ultrasound data using a different random downsampling pattern (pg. 6 which discloses setting the receive set according to a random downsampling pattern and the downsampling pattern in the depth direction may be randomly applied).

Regarding claim 24,
Sato, as modified, teaches the elements of claim 1 as previously stated. 
Sato further teaches further comprising producing an image of blood flow in the subject from the estimated blood flow signal data ([0050] which discloses the image generating circuitry generates image data visualizing the blood flow information).

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato and Ye as applied to claims 1 and 16 above and further in view of Halko et al. (“FINDING STRUCTURE WITH .
	Regarding claim 15,
Sato, as modified, teaches the elements of claim 1 as previously stated. It is unclear if the random matrix of Ye has at least one dimension that is a sum of a first rank associated with a subspace in which tissue clutter signals are expected to reside and an additional rank.
Halko, in a similar field of endeavor involving matrix manipulation teaches, teaches forming randomized data (page 6- Proto-Algorithm matrix Y) by multiplying a data set (page 6- Proto-Algorithm matrix A) by a random matrix (Ω),  wherein the random matrix has at least one dimension that is a sum (Page 6 Proto-Algorithm which discloses Ω  is an n x (k+p) dimensional matrix)  of a first rank associated with a subspace in which clutter signals are expected to reside (page 3 which discloses k is a rank associated with the matrix. Examiner notes that because the rank is associated with the matrix it would necessarily be associated with any signals (including clutter signals) associated with the matrix) and an additional rank (p).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Sato, as currently modified, to include multiplying the downsampled data sets by a random matrix as taught by Halko in order to identify a subspace that captures most of the action in a matrix data in a more accurate, speedy, and robust manner (Halko Abstract). The matrix data in this instance are the downsampled ultrasound data matrices of Ye. 

Regarding claim 18,
Sato, as modified, teaches the elements of claim 16 as previously stated. Sato further teaches wherein filtering the tissue signals from the ultrasound data using the Q-matrix includes: 
H)),  
Computing tissue signal data (page 17 expression 14 (V*VH*x)
and subtracting the tissue signal data (V*VH*x) from the ultrasound signal data (x) to estimate the blood flow signal data (page 17 expression 14). 
Sato fails to explicitly teach computing a singular value decomposition of the second matrix;  nor multiplying the singular value decomposition of the second matrix with the Q-matrix to estimate tissue signal;
Halko, in a similar field of endeavor involving matrix manipulation,  teaches multiplying a matrix (A) by a complex conjugate of a Q-matrix (page 29 Algorithm 5.1 (Q*) to form a second matrix (page 29 Algorithm 5.1 (B)) computing a singular value decomposition of the second matrix (page 29 algorithm 5.1 step 2) and multiplying the singular value decomposition of the second matrix with the Q-matrix (page 29 algorithm 5.1 step 3                         
                            U
                            =
                             
                            Q
                            
                                
                                    U
                                
                                ~
                            
                        
                     and (page 29 equation 5.2 which discloses                         
                            U
                            
                                ∑
                                
                                    V
                                
                            
                        
                    or Q*B. Examiner notes that this method is used to approximate an invariant subspace (page 6 line 1)) 
Halko further teaches subtracting this subspace data from the original data (A) (page 29 equation 5.2).
It would have ben obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Sato, as currently modified, to include computing a singular value decomposition of the second matrix as taught by Halko in order to to restrict a matrix to the target subspace (page 3 section 1.2) accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 
Examiner notes in the modified system the subspace data of Halko is the tissue signal data (e.g. clutter). 

Claims 11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sato and Ye as applied to claim 1 and 20 above and further in view of Wei (US 20110019908 A1).
Regarding claim 11,
Sato, as modified, teaches the elements of claim 1 as previously stated. Ye fails to explicitly teach wherein each of the number of different downsampling patterns represents a structured, uniform downsampling pattern.
Wei, in a similar field of endeavor involving image processing teaches a plurality of different downsampling patterns (at least fig. 1 (class 1-3) and corresponding disclosure) applied to an original image ([0001]), wherein the plurality of different downsampling patterns are structured, uniform downsampling patterns ([0044] which discloses the samples are uniformly randomly distributed such that each sample is separated from every other sample by a minimum distance. Examiner notes that be setting constraints such as the radius R as describe in [0044] imparts structure in its broadest reasonable interpretation, thus the sampling patterns are structured and uniform).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Sato to include structured uniform sampling patterns as taught by Wei in order to help reduce aliasing artifacts in an output mage ([0043]).

Regarding claim 21,
Sato, as modified, teaches the elements of claim 20 as previously stated. It is unclear if the downsampling patterns are based on a distribution that targets a blue noise power spectrum. 
Wei, in a similar field of endeavor involving image processing, teaches a plurality of different downsampling patterns (at least fig. 1 (class 1-3) and corresponding disclosure) applied to an original 
wherein the plurality of random downsampling patterns are based on a distribution that targets a blue noise power spectrum (Abstract which discloses each subset of samples associated with each class exhibits a Poisson distribution and Fig. 1 which illustrates the different classes having different downsampling patterns. [0002] discloses that a Poisson distribution exhibits a blue noise power spectrum, therefore it appears each pattern is based on a distribution (Poisson) that targets blue noise power spectrum). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Sato, as currently modified, to include a plurality of different downsampling patterns as taught by Wei in order to help reduce aliasing artifacts in an output image (Wei [0043]).

Regarding claim 22,
Sato, as modified, teaches the elements of claim 21 as previously stated. Wei further teaches wherein the random downsampling pattern is based on a Poisson Disk (Abstract).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sato and Ye as applied to claim 1 above and further in view of Demene (“Spatiotemporal Clutter Filtering of Ultrafast Ultrasound Data Highly increases Doppler and Ultrasound Sensitivity”).
Regarding claim 23,
Sato, as modified,  teaches the elements of claim 1 as previously stated. The combination of Sato and Halko does not explicitly teach wherein randomizing the data includes converting the 
Demene teaches converting ultrasound data into a Casorati matrix (page 3 paragraph 3). 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the data as taught by Sato and Halko to convert it into a Casorati matrix in order to transform 3 dimensional time series data into a 2 dimensional data space-time matrix (Demene Section B). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        

/SERKAN AKAR/               Primary Examiner, Art Unit 3793